CUSIP No. 30049G 10 4Page1of 8 Pages SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b),(c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. )1 Evoke Pharma, Inc. (Name of Issuer) Common Stock, $0.0001 par value (Title of Class of Securities) 30049G 10 4 (CUSIP Number) December 31, 2013 Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is Filed: [ ] Rule 13d-1(b) [ ] Rule 13d-1(c) [X] Rule 13d-1(d) 1The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page.The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 30049G 10 4Page2of 8 Pages 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) (Voluntary) Domain Partners VII, L.P. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 1,114,327 shares of Common Stock 6) Shared Voting Power -0- 7) Sole Dispositive Power 1,114,327 shares of Common Stock 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 1,114,327 shares of Common Stock Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row (9) 18.3% Type of Reporting Person PN CUSIP No. 30049G 10 4Page3of 8 Pages 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) (Voluntary) DP VII Associates, L.P. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 19,006 shares of Common Stock 6) Shared Voting Power -0- 7) Sole Dispositive Power 19,006 shares of Common Stock 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 19,006 shares of Common Stock Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row (9) 0.3% Type of Reporting Person PN CUSIP No. 30049G 10 4Page4of 8 Pages Schedule 13G Item 1(a) – Name of Issuer:Evoke Pharma, Inc. Item 1(b) – Address of Issuer’s Principal Executive Offices: 505 Lomas Santa Fe Drive, Suite 270 Solana Beach, CA92075 Item 2(a) – Name of Person Filing: This statement is being filed by Domain Partners VII, L.P., a Delaware limited partnership (“Domain VII”), and DP VII Associates, L.P., a Delaware limited partnership (“DP VII A”) (together, the “Reporting Persons”). Item 2(b) – Address of Principal Business Office: One Palmer Square Princeton, NJ08542 Item 2(c) – Place of Organization: Domain VII:Delaware DP VII A:Delaware Item 2(d) – Title of Class of Securities: Common Stock, $0.0001 par value Item 2(e) – CUSIP Number: 30049G 10 4 Item 3 – Statements Filed Pursuant to Rules 13d-1(b) or 13d-2(b): Not applicable. Item 4 – Ownership. CUSIP No. 30049G 10 4 Page 5 of 8 Pages (a) through (c): The information set forth in Items 5 through 9 and 11 of the cover pages to this Schedule 13G is incorporated herein by reference.In addition, Domain Associates, L.L.C., an affiliate and the investment manager of the Reporting Persons, directly beneficially owns 5,250 shares of Common Stock, or less than 0.1% of the Common Stock.Ownership is stated as of December 31, 2013 and ownership percentages are based on 6,096,752 shares of Common Stock outstanding as of December 31, 2013, as provided to the Reporting Person by the Issuer. Item 5 – Ownership of Five Percent or Less of a Class: Item 6 – Ownership of More than Five Percent on Behalf of Another Person: Item 7 – Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Company: Not applicable. Item 8 – Identification and Classification of Members of the Group: See Exhibit 2. Item 9 – Notice of Dissolution of Group: Not applicable. Item 10 – Certification: Not applicable. CUSIP No. 30049G 10 4Page6of 8 Pages Signature: After reasonable inquiry and to the best of their knowledge and belief, the undersigned hereby certify that the information set forth in this statement is true, complete and correct. Dated:January 27, 2014 DOMAIN PARTNERS VII, L.P. By: One Palmer Square Associates VII, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DP VII ASSOCIATES, L.P. By: One Palmer Square Associates VII, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member CUSIP No. 30049G 10 4Page7of 8 Pages EXHIBIT 2 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G to which this Agreement is annexed as Exhibit 2, and any amendments thereto, is and will be filed on behalf of each of them in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated:January 27, 2014 DOMAIN PARTNERS VII, L.P. By: One Palmer Square Associates VII, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DP VII ASSOCIATES, L.P. By: One Palmer Square Associates VII, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member CUSIP No. 30049G 10 4Page8of 8 Pages EXHIBIT 2 Identification and Classification of Members of the Group Domain Partners VII, L.P. and DP VII Associates, L.P. are filing this statement on Schedule 13G as a group. Domain Partners VII, L.P. is a Delaware limited partnership.Its sole general partner is One Palmer Square Associates VII, L.L.C., a Delaware limited liability company. DP VII Associates, L.P. is a Delaware limited partnership.Its sole general partner is One Palmer Square Associates VII, L.L.C., a Delaware limited liability company.
